                      IN THE UNITED STATES DISTRICT COURT,.                            :.>-'-.1":'.-.'.J
                     FOR THE NORTHERN DISTRICT OF GEORG1'AJ N               2 6 2019              .,.


                                                                                                     '



                                ATLANTA DIVISION                                                   f




CARLOS NEWELL,

        Movant                                       CRIMINAL ACTION FILE
                                                     NO. 1:16-CR-360-0DE-JFK
v.
                                                     CIVIL ACTION FILE NO.
UNITED STATES OF AMERICA,                            1:18-CV-4499-0DE-JFK

     Respondent

                                             ORDER

     This criminal case is before the Court on the Final Report and

Recommendation        of   United       States      Magistrate    Judge   Janet   F.   King

filed    May 22,     2019       (11R&R11)   [Doc.    68].    No   objections   have    been

filed.

     After a thorough analysis, Judge King recommends that Movant 's

motion to vacate,          set aside,       or correct his federal sentence,                      as

amended     [Docs.     55,      63]    be   denied     and   that    a    certificate             of

appealability        ("COA'')     be denied.

     The Court having read and considered the R&R and noting the

absence of any objections,              it is hereby ADOPTED as the opinion and

order of the Court.          For the reasons set forth in the R&R, Movant's

motion to vacate,          set aside,       or correct his federal sentence,                      as

amended    [Doc.   55,     63] is DENIED and a COA is DENIED.




     SO ORDERED,         this       ��ay of June,            2019.




                                             ORfNDA D. EVANS
                                             UNITED STATES DISTRICT JUDGE
